Name: Commission Regulation (EEC) No 3919/89 of 20 December 1989 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 89 Official Journal of the European Communities No L 375/43 COMMISSION REGULATION (EEC) No 3919/89 of 20 December 1989 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries 0210 12 11 , 0210 19 40, 1601 00 91 , 1601 00 99, 1602 49 15 and 1602 49 19 and corresponding to the various order numbers in the Annex to Regulation (EEC) No 3899/89 shall be subject to the presentation of an import licence. Article 2 The fixed amounts corresponding to the order numbers 51.0010, 51.0040, 51.0060, 51.0070 and 51.0080 shall be THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EEC) No 1 249/89 (3), and in particular Article 22 thereof, Whereas Regulation (EEC) No 3899/89 introduces arrangements for reducing import levies on certain products in the pigmeat, eggs and poultry and cereals sectors ; whereas detailed rules for the application of that Regulation should be adopted as regards products in the pigmeat sector with a view to administering the fixed amounts concerned ; whereas those detailed rules are eigher supplementary to or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as amended by Regulation (EEC) No 1903/89 (*) ; Whereas, in order to ensure proper administration of the fixed amounts, a security should be required for applications for import licenses and certain conditions be laid down as regards applicants themselves ; whereas the fixed amounts should be staggered over the year and the term of validity of licences should be specified ; whereas, however, licences must not be valid beyond 31 December 1989 in view of the period of application of Regulation (EEC) No 3899/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, staggered over the year as follows :  25 % in the period 1 January to 31 March 1990,  25 % in the period 1 April to 30 June 1990,  25 % in the period 1 July to 30 September 1990,  25 % in the period 1 October to 31 December 1990 . Article 3 1 . In order to qualify under the import arrangements provided for in Regulation (EEC) No 3899/89 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted must prove to the satisfaction of the competent authorities in the Member States that they have been active in the pigmeat sector for at least the preceding 1 2 months ; (b) licence applications must relate to not more than 10 % of the quantity available for order numbers and the quarter in respect of which licence applications are lodged ; (c) section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indicated ; (d) section 20 of licence applications and licences shall show one of the following : Producto SPG (Reglamento (CEE) n ° 3899/89), GPO-varer (forordning (E0F) nr. 3899/89), APS-Erzeugnis (Verordnung (EWG) Nr. 3899/89), Ilpo'C6v SPG (KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3899/89), SGP-product (Regulation (EEC) No 3899/89), HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community of products covered by CN codes 0203 29 13, ex 0203 29 55, 0210 11 11 , Produit SPG (rÃ ¨glement (CEE) n0 3899/89), (  ) OJ No L 383, 30. 12. 1989. (2) OJ No L 282, 1 . 11 . 1975, p. 1 . (3) OJ No L 129, 11 . 5. 1989, p. 12. Prodotto SPG (regolamento (CEE) n . 3899/89), APS-produkt (Verordening (EEG) nr. 3899/89), Produto SPG (Regolamento (CEE) n? 3899/89) ; (4) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 184, 30 . 6. 1989, p. 22. No L 375/44 23 . 12. 89Official Journal of the European Communities (e) section 24 of licences shall show one of the following : Exaction reguladora reducida en un 50%, Nedsaettelse af importafgiften med 50 %, Verminderung der Abschdpfung um 50 %, Meio&gt;^fevr| eiacpopd Kax&amp; 50 %, Levy reduced by 50 %, PrÃ ©lÃ ¨vement rÃ ©duit de 50 %, Prelievo ridotto del 50 %, Heffing verminderd met 50 %, Direito nivelador reduzido de 50 % . If this reduction results in a quantity of less than one tonne per application, the allocation shall be made by drawing lots. In cases where the quantity allocated proves to be less than that applied for, the importers concerned may cancel the intended imports within ten days of the actual day of issue of the licence, upon which the security referred to in Article 6 shall be refunded immediately. If the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter. 6. Licences issued shall be valid throughout the Community. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 90 days from the date of actual issue. However, licences may not be valid after 31 December of the year of issue. Import licenses issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 15 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, by way of derogation from Article 8 (4) of that Regulation, the quantity released for free circulation may not exceed that indicated in sections 17 and 18 of import licences. The figure 0 shall be entered to that effect in section 19 of licences. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . Article 4 1 . Licence applications may only be lodged during the first 10 days of each quarter. 2. Licence applications shall only be admissible where the applicant declares in writing that, he has not submitted and undertakes not to submit any other applications, in respect of the current quarter, concerning products corresponding to the same order number in the Member State in which his application is lodged or in other Member States ; where the same interested party submits applications relating to products with the same serial number, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission on the third working day following the end of the application submission period of applications lodged for each of the products covered by the order numbers in question. Such notification shall comprise a list of applicants and quantities applied for under each order number as well as of the countries of origin. All notifi ­ cations, including notifications of nil applications, shall be made by telex or telecopy on the working day stipulated. 4. Subject to a decision on acceptance of applications by the Commission, licences shall be issued on the 21st day of each quarter. 5 . The Commission shall decide to what extent quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage reduction in quantities applied for. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission